[[JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK LETTERHEAD] November 24, 2009 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re:Re:JNLNY Separate Account I File No. 811-08401 Commissioners: On behalf of the above-referenced Registrant, attached for electronic filing under the Securities Act of 1933, as amended, is a registration statement on Form N-4 ("Form N-4 Registration Statement"). The prospectus contained in the Form N-4 Registration Statement is generally similar to the prospectus contained in another registration statement on Form N-4 previously filed by Jackson National Separate Account - I (File Nos. 333-155675 and 811-08664) (the "Prior Filing"), except for the following primary differences: · The contract enhancement is 6% for all premium amounts; · The withdrawal charge schedule varies; · There is no market value adjustment and the fixed account options are limited; · Fewer optional benefits are available. In accordance with Rule 461 under the 1933 Act, the registrant and Jackson National Life Distributors LLC, the registrant's principal underwriter, hereby reserve the ability to orally request acceleration of the effective date of the registration statement.The registrant and Jackson National Life
